Citation Nr: 1617647	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-07 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an anxiety reaction.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.  

3.  Entitlement to service connection for a back disorder, to include disc bulging and herniation with degenerative changes.  

4.  Entitlement to service connection for a neck disorder, to include disc bulging and herniation with degenerative changes.  

5.  Entitlement to service connection for a right knee disorder. 

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a right hip disorder. 

8.  Entitlement to service connection for a left hip disorder

9.  Entitlement to service connection for a nerve disorder of the upper extremities.  

10.  Entitlement to service connection for a nerve disorder of the lower extremities.  

11.  Entitlement to service connection for a disability manifested by sleep pattern changes.

12.  Entitlement to service connection for a disability manifested by fatigue.

13.  Entitlement to an increased initial rating for bilateral hearing loss, rated as noncompensable prior to December 3, 2013, and 10 percent disabling thereafter. 

14.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1955 to December 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  The Veteran initially filed a claim to establish service connection for anxiety.  In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the claim to include all acquired psychiatric disorders and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for entitlement to service connection for an anxiety reaction is reopened and remanded.  The remaining issues are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for an anxiety reaction was most recently denied in a March 1974 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final March 1974 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an anxiety reaction.


CONCLUSIONS OF LAW

1.  The March 1974 rating decision that denied the Veteran's claim for service connection for an anxiety reaction is final.  38 U.S.C.A. § 4005(c) (West 1970), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received since the final March 1974 rating decision is new and material; the criteria to reopen the claim for an anxiety reaction have been met.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014), 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The Court held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

Service connection for an anxiety reaction condition was last denied in a March 1974 rating decision, on the basis that the evidence received was not new and material.  Although the Veteran was notified of this rating decision and his appellate rights, he did not appeal.  Additionally, new and material evidence was not received within the appeal period.  As such, the March 1974 rating decision became final.  38 U.S.C.A. § 4005(c) (West 1970), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1973); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In March 2010, the Veteran filed a claim for service connection for anxiety.  The AOJ recharacterized the claim as a petition to reopen the previously denied claim.  In a May 2010 rating decision, the AOJ denied the Veteran's petition to reopen finding that new and material evidence had not been received.  The Veteran timely appealed. 

Evidence received since the last final denial of the Veteran's claim in March 1974 includes additional VA and private treatment records.  All the evidence is new, in that it was not previously of record at the time of the March 1974 rating decision.  Furthermore, the VA and private treatment records are material because they relate to the Veteran's current psychiatric diagnoses and the initial onset of his symptoms.  As this evidence goes to one of the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for anxiety reaction is reopened.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for anxiety reaction is reopened.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

In his original May 1970 claim the Veteran reported being hospitalized from 1969 to 1970 at the Servicios Medicos Hospitalizarios.  A June 1970 VA report of hospitalization indicated that the Veteran was hospitalized for nervousness, although the dates of hospitalization are unclear.  Additionally, multiple VA treatment records noted that the Veteran was admitted for VA inpatient treatment in September 1983.  To date, the Veteran's inpatient treatment records stemming from his hospitalizations have not been associated with the record.  As the Board cannot exclude the possibility that the outstanding inpatient treatment records may be relevant to the present appeals, on remand they must be obtained.  

With regard to private treatment records, VA treatment records from October 2013 and January 2014 noted that the Veteran received ongoing private treatment.  Additionally, the record contains private evaluation reports from Dr. N. O., Dr. W. N., and Dr. E. R.; however, the underlying treatment records from these providers have not been requested or otherwise obtained.  Accordingly, on remand all outstanding private treatment records should be obtained with the Veteran's assistance.  

With regard to the Veteran's reopened claim for an anxiety reaction, the Veteran was provided a VA examination in October 1970.  While the examiner diagnosed the Veteran with an anxiety reaction, the examiner did not provide a medical opinion addressing whether the diagnosed condition was related to the Veteran's military service.  Accordingly, on remand the Veteran must be provided VA examinations to determine the nature and relationship, if any, of any acquired psychiatric disorder(s) to his military service. 

With regard to his claims for a back condition, neck condition, right and left knee conditions, right and left hip condition, a nerve condition of the upper and lower extremities, and sleep pattern changes, the Veteran has not been provided a VA examination.  Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In a March 2010 evaluation report Dr. N. O. noted that the Veteran experienced ongoing back, neck, knee, and hip pain, stiffness, and limitation of motion.  Dr. N. O. stated that the Veteran also had pain, fatigue, numbness, and pinprick sensation in his upper and lower extremities.  With regard to the etiology of these symptoms, Dr. N. O. noted that the Veteran had been required to carry equipment and firearms on his back during service, and that his back pain initially presented at that time.  Dr. N. O. opined that the stress to the Veteran's back during service caused chronic inflammatory changes and subsequent degenerative changes, which lead to bad posture, disc bulging, herniation, and could have caused degenerative changes in the Veteran's hips and knees.  It was further noted that the Veteran may also have radiculopathy and neuropathy.  Dr. N. O. stated that the Veteran should be further evaluated because it was more probable than not that his back, neck, hip, and knee problems were secondary to his military duties.  The Board finds that Dr. N. O.'s opinions are cursory and do not account for normal examination findings during service, and therefore are insufficient to adjudicate the claims.  However, his opinions nevertheless meet the low threshold established in McLendon in that they suggests that the Veteran's symptoms may be related to his in-service duties.  As such, on remand the Veteran should be provided VA examinations to determine the nature and etiology of any ongoing back, neck, knee, hip, and upper and lower extremity nerve conditions.

With regard to the Veteran's claim for a sleep disorder, VA treatment records indicate that the Veteran reported problems sleeping in relation to his anxiety and depression.  Accordingly, on remand the Veteran's psychiatric examination should indicate whether these symptoms are part and parcel of any diagnosed psychiatric condition or a separately diagnosable condition.  

With regard to the Veteran's claim for an increased initial rating for his bilateral hearing loss, the Veteran's most recent VA audiological examination was in December 2011.  A November 2013 VA audiology consultation note indicates that the Veteran reported decreased speech recognition ability and documented that his puretone thresholds had worsened at some frequencies.  Accordingly, on remand the Veteran should be provided a contemporaneous VA audiological examination. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Provide the Veteran with notice as to substantiating a claim for service connection on a secondary basis. 

2.  Obtain copies of all outstanding VA treatment records, to include his inpatient treatment records from September 1983, and any updated treatment from November 2014 to present.  All efforts to obtain these records must be documented in the claims file.

3.  Contact the Veteran and request that he submit a properly executed VA form 21-4142 for all private care providers related to his disabilities on appeal, to include Dr. N. O., Dr. W. N., Dr. E. R., and Servicios Medicos Hospitalizarios (1970 hospitalization).  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  

4.  After the above development is completed to the extent possible, provide the Veteran a VA examination to assess the nature and etiology of any acquired psychiatric disorder.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.  All findings and opinions expressed in the report should be accompanied by a detailed rationale, which cites to the record as necessary. 

a.  The examiner should identify all psychiatric disorders present during the pendency of the claim, to include anxiety, depression, and any diagnosable sleep disorder.

The examiner should reconcile his or her diagnoses with the diagnoses of record.

b.  If a sleep disorder is not diagnosed, the examiner should state whether the Veteran has any sleep related symptoms resulting from any diagnosed psychiatric condition.

c.  For any psychiatric disorder present during the pendency of the appeal, state whether it is at least as likely as not (50 percent or greater degree of probability) that the disorder began during or is otherwise related to the Veteran's military service.

A complete rationale for any opinion must be provided.

5.  Thereafter, provide the Veteran an appropriate VA examination to assess the nature and etiology of any back, neck, knee, or hip conditions.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.  All findings and opinions expressed in the report should be accompanied by a detailed rationale, which cites to the record as necessary. 

a.  The examiner should identify any back, neck, knee, and hip conditions present during the pendency of the claim.

The examiner should reconcile his or her diagnoses with Dr. N. O.'s March 2010 report.

b.  For each diagnosed condition present during the pendency of the appeal, separately opine whether it is at least as likely as not (50 percent or greater degree of probability) that the condition began during or is otherwise related to the Veteran's military service.

In so opining the examiner, should address and reconcile his or her opinion with Dr. N. O.'s March 2010 report. 

c.  For each diagnosed condition present during the pendency of the appeal, separately opine whether it was at least as likely as not (50 percent or greater degree of probability) that it was caused or aggravated (permanently worsened beyond the natural progression of the disease) by any of the other orthopedic conditions diagnosed at the examination.

In so opining the examiner should address and reconcile his or her opinion with Dr. N. O.'s March 2010 statement that the Veteran's back symptoms could be present in other articulations such as his hips and knees. 

A complete rationale for any opinion must be provided.

6.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and etiology of any peripheral nerve disorder of the lower extremities.  The claims file and a copy of this remand must be made available to the examiner prior to the examination.  Any necessary tests and studies should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should:

a.  Identify any upper or lower extremity nerve condition present during the pendency of the appeal. 

In so opining, the examiner should reconcile his or her diagnoses with Dr. N. O.'s statement that the Veteran may have radiculopathy or neuropathy. 

b.  For each diagnosed upper or lower extremity nerve condition diagnosed, state whether it is at least as likely as not (i.e., 50 percent probability or higher) that it began in service, was caused by service, or is otherwise related to active service.

c.  For each diagnosed upper or lower extremity nerve condition diagnosed, separately opine whether it is at least as likely as not (i.e., 50 percent probability or higher) that it was caused or aggravated (permanently worsened beyond the natural progression of the disease) by any of the other orthopedic conditions diagnosed at the Veteran's orthopedic examination.

A complete rationale for any opinion must be provided.

7.  Thereafter, schedule the Veteran for a VA audiological examination to determine the nature and severity of his service-connected hearing loss and tinnitus.  The claims file and a copy of this remand must be made available to the examiner.  All necessary tests must be conducted and all clinical findings must be reported in detail.  The examiner should report all findings in accordance with VA rating criteria, to include detailing any functional impairment from the Veteran's hearing loss or tinnitus. 

8.  After completing the above development, and any development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and an appropriate period to respond, and then return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







      (CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


